Case: 19-41050      Document: 00515491656         Page: 1    Date Filed: 07/16/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 19-41050
                                                                                   Fifth Circuit

                                                                                 FILED
                                 Conference Calendar                         July 16, 2020
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

JOSE ALEJANDRO BALTAZAR-BENAVIDES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:18-CR-725-1


Before JONES, CLEMENT, and HAYNES, Circuit Judges
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Alejandro
Baltazar-Benavides has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Baltazar-Benavides has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-41050   Document: 00515491656    Page: 2   Date Filed: 07/16/2020


                               No. 19-41050

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2